Title: To James Madison from Mathew Carey, 24 September 1812
From: Carey, Mathew
To: Madison, James



(Private)
Sir,
Philada. Sept. 24. 1812
Your favour of the 19th. which I duly recd is before me.
I am rejoiced that you, who have so much better opportunities than I have, feel so confident of a favourable issue of the present state of affairs. Altho’ your opinion has allayed my apprehensions in some degree, yet I cannot feel quite so sanguine as you are.
I owe it to myself to explain one part of my letters, which you have misconceived. It was not my wish or expectation that the government should openly interfere in the establishment of the societies that I regarded, & still regard as the only sovereign remedy for the treasonable attempts made to the eastward. No such thing. I merely wished that their friends in New England should be encouraged in the undertaking by the knowledge that it was regarded with a favourable eye by the administration.
That the views of the leaders of the party are to the last degree hostile to the existing form of government—that if any favourable opportunity offers for putting their treasonable projects into execution, they will gladly avail themselves of it—that the vicissitudes of war, especially under the alarming disparity of naval forces, might in a week afford them such an opportunity—are truths most undeniable—& as awful as they are undeniable. Under those circumstances, to neglect taking every fair means to secure the country from the menaced ruin, would, in my opinion, be most lamentable infatuation. I am, sir, respectfully, your obt. hble. servt.
Mathew Carey
